DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending US Patent Application No(s) 16/732687 and 16/660992 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed 03/02/2022 with respect to the rejection of claims 1-20 as being unpatentable over the disclosures and illustrations of Ogihara (US 2020/0159120), the argument presented with regards to the obvious double patenting rejection of claims 1-20 in view of claims 1-3 and 7-20 of copending US Patent Application No. 16/928777 and the filing of a proper terminal disclaimer which has been approved and recorded, has overcome the rejections of claims 1-20 presented in the previous Office Action. Therefore, the Examiner has withdrawn the previously presented rejections in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action dated 12/17/2021, claims 1-20 were rejected as being unpatentable in view of the disclosures and illustrations of Ogihara (‘120). In addition, claim 1-12 were rejected on the ground of obvious double patenting over claims 1 and 3-12 of copending US Patent Application No.16/732687, claims 1-20 were rejected on the ground of obvious double patenting over claims 1-3 and 7-20 of copending US Patent Application No. 16/928777 and claims 1-20 of copending US Patent Application 16/660992. Presently, Applicant has provided a statement of common ownership regarding the subject matter of claims 1-20 of the present application and the subject 
Applicant has also filed a proper terminal disclaimer, which has been approved and recorded, that disclaims the terminal portion of any patent granted on this application that would extend beyond copending US Patent Application No(s) 16/732687 and 16/660992. The filing of this proper terminal disclaimer has overcome the obvious double patenting rejection of claims 1-12 over claims 1 and 3-12 of the 687 application and the obvious double patenting rejection of claims 1-20 over claims 1-20 of the 992 application. In addition, Applicant has persuasively demonstrated the obvious double patenting rejection of claims 1-20 over claims 1-3 and 7-20 of copending US Patent Application No. 16/928777 can be withdrawn because the filing date of the ‘777 application follows the filing date of the present application. Therefore, the Examiner has withdrawn that rejection. Therefore, based on the arguments presented and the filing of a proper terminal disclaimer all previously presented rejections are overcome, claims 1-20 are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899